Citation Nr: 0023378	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  96-41 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claimof entitlement to compensation, pursuant to 
38 U.S.C. A. § 1151, for an eye disorder.

2.  Entitlement to compensation, pursuant to 38 U.S.C.A. 
§ 1151, for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for residuals of third degree 
burns and a skin graft of the left leg including amputation 
below the knee, a psychiatric disorder, and a heart disorder.  
In October 1991, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The hearing officer 
indicated that the issues on appeal were actually being 
considered on a new and material basis.  The hearing officer 
further determined that although new and material evidence 
had been received, compensation pursuant to 38 U.S.C.A. 
§ 1151 was not warranted for the claimed disabilities.  The 
Board notes, at this point, that the matter of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for a heart 
disorder was never the subject of a prior VA decision.  Thus, 
the Board is not considering this matter on a new and 
material basis, but as an original claim.  

In a July 1995 rating decision, the RO again reviewed the 
issues on appeal and confirmed and continued the prior denial 
of the claims.  In addition, the RO expanded the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of third degree burns and a skin graft of the 
left leg to include eye disability, but also denied that 
issue.  The Board notes that although the RO denied the claim 
involving an eye disability as not well grounded, the issue 
of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for an eye disability was the subject of a prior final rating 
decision.  

However the Board notes that in Barnett v. Brown, 8 Vet. App. 
1, 4 (1995); aff'd 83 F.3d 1380 (Fed. Cir. 1996), the United 
States Court of Veterans Appeals (the United States Court of 
Appeals for Veterans Claims since March 1, 1999) (Court) held 
that the new and material evidence requirement is a material 
legal issue which the Board has a legal duty to address, 
regardless of the RO's actions.  As such, the Board will 
first consider whether new and material evidence has been 
submitted to reopen that claim involving an eye disability, 
even though the RO reopened that claim.  

In an April 1998 decision, the Board remanded this case for 
further development with regard to the issue of entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for left leg 
condition resulting in amputation below the knee.  The other 
issues were deferred.  The RO completed the requested 
development.  In an April 1999 rating decision, the RO 
granted entitlement to compensation, pursuant to 38 U.S.C.A. 
§ 1151, for a left leg condition resulting in amputation 
below the knee, and granted a 40 percent rating, as well as 
to special monthly compensation based on anatomical loss of 
one foot, effective December 6, 1990.  In an April 2000 
rating decision, the RO granted entitlement to compensation, 
pursuant to 38 U.S.C.A. § 1151, for a psychiatric disorder 
secondary to amputation of the left leg below the knee and 
assigned a 30 percent rating, effective December 6, 1990.   

As the issues involving compensation pursuant to 38 U.S.C.A. 
§ 1151 for left leg and psychiatric conditions have been 
resolved, the only issues remaining on appeal are those 
listed on the front page of this decision.  


FINDINGS OF FACT

1.  In a November 1986 decision, the Board denied entitlement 
to compensation, pursuant to 38 U.S.C.A. § 1151, for an eye 
disorder.

2.  Evidence submitted since the Board's November 1986 denial 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's claim for compensation, pursuant to 38 
U.S.C.A. § 1151, for a heart disorder is plausible.


CONCLUSIONS OF LAW

1.  The Board's November 1986 decision is final.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has not been submitted since 
the Board's November 1986 decision, thus, the claim for 
entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for an eye disorder is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to compensation, pursuant to 38 
U.S.C.A. § 1151, for a heart disorder, is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 1151 (West 1991), if a veteran 
suffers an injury or an aggravation of an injury as a result 
of VA hospitalization or medical or surgical treatment, not 
the result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See also 38 C.F.R. §§ 3.358(a), 3.800(a) 
(1999).  For claims filed prior to October 1, 1997, the 
appellant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 1997) 
(a showing of negligence or fault is necessary for recovery 
for claims filed on or after October 1, 1997).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition that the medical or surgical treatment was intended 
to alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

The additional disability or death must actually result from 
VA hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment provided.  Consequences otherwise certain or 
intended to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

If the evidence establishes that the proximate cause of the 
injury suffered was the veteran's willful misconduct or 
failure to follow instructions, the additional disability or 
death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Compensation benefits, pursuant to 38 U.S.C.A. § 1151, may 
also be paid for disability which results from a 38 U.S.C.A. 
§ 1151 injury or disease, including any disability in the 
nature of a "proximate result" or "secondary condition."  
Neither 38 U.S.C.A. § 1151 nor 38 C.F.R. § 3.310 authorize an 
award of service connection for the original 38 U.S.C.A. 
§ 1151 disease or injury or for any proximate results or 
secondary conditions of such disease or injury.  Rather, 
38 U.S.C.A. § 1151 merely authorizes payment of compensation 
"as if" the 38 U.S.C.A. § 1151 disability and any secondary 
conditions resulting from that disability, were service-
connected.  See VAOPGCPREC 08-97 (February 11, 1997). 

I.  Eye Disability

Approximately 30 years after the veteran's discharge from 
active service in July 1954, he filed a claim for entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for an eye 
disorder.  Prior to filing his claim, the veteran suffered 
burns to both of his legs durin hospital and surgical 
treatment in June 1982.  He was hospitalized at the VA 
Medical Center (VAMC) in Lexington, Kentucky, where he 
underwent initial treatment and then skin grafts over the 
lower portions of both legs.  The veteran's recovery 
progressed well except that he had repeated ulcers on a 
portion of the graft on the left leg.  In March 1983, the 
veteran underwent a repeat skin graft to the left leg at the 
VAMC in Lexington.  Within a short period of time after 
surgery, the veteran developed pain in his left foot and 
ankle.  He was seen in a number of clinics, to include 
surgery, plastic surgery, neurology, and psychiatry, in an 
effort to find the source of his left leg pain.  The 
veteran's left leg pain was diagnosed alternatively as 
causalgia, reflex sympathetic dystrophy, post- traumatic pain 
syndrome, and psychogenic pain disorder.  The veteran was 
afforded evaluation at a pain clinic and underwent a number 
of sympathetic and somatic nerve blocks in an attempt to 
relieve the pain with little or no success.  Other therapies, 
such as a TENS unit and morphine implant, were attempted as 
well but no therapy succeeded in alleviating the veteran's 
pain entirely.  Finally, in July 1987, the veteran's left leg 
was amputated below the left knee.  He made a good recovery 
following the surgery and was fitted with a prosthetic leg.  
He also received therapy and guidance on how to adapt to his 
prosthetic leg.  

After the initial skin grant but prior to 
In a January 1986 decision, the RO denied the veteran's claim 
for compensation, pursuant to on the basis that there was no 
. At that time, the evidence of record consisted of the 
service medical records, VA outpatient and hospitalization 
records dated from 1982 through 1986, and VA examination 
reports dated in March and November 1984.  The only medical 
records pertaining to the veteran's eyes were a March 1983 VA 
outpatient report which documented the veteran's complaints 
of having tunnel vision, a March 1983 outpatient report which 
documented the veteran's complaints of having difficulty 
seeing; and a VA hospitalization report dated from November 
to December 1994, in which it was documented that the 
ophthalmology consult revealed hyperopia and presbyopia as 
well as a chorioretinal scar on the left eye and possible 
obstruction of visual field.  

The veteran appealed the RO's January 1984 decision to the 
Board.  In a November 1986 determination, the Board denied 
the veteran's claim.  

Currently, the veteran again seeks compensation, pursuant to 
38 U.S.C.A. § 1151, for an eye disorder.  The Board 
acknowledges that, at the time of the prior denial, the 
veteran had not yet had his leg amputated, and that he now 
seeks compensation for eye disability he claims is the result 
of the amputation and its residuals.  However, the theory 
underlying both the prior and present claim is the same-that 
he now has eye disability as a residual of VA medical and 
surgical treatment; specifically, third degree burns and a 
skin graft of the left leg.  Hence, the Board finds that this 
case involves an attempt to reopen a previously denied claim, 
and that the laws and regulations pertaining to finality and 
reopening of claims are pertinent to this issue on appeal.  

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.  If, however, new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).  The new and 
material evidence must be presented since the time that the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 282-284 (1996).

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Id.  
Second, if the Board determines that the evidence is "new 
and material," it must reopen the claim and determine 
whether it is well grounded.  Id.  Third, if the claim is 
well grounded, VA must evaluate the merits of the claim after 
ensuring that the duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The additional evidence that has been added to the record 
includes VA outpatient and hospitalization records dated from 
1986 through 1999 as well as VA examination reports dated 
from 1998 to 1999.  The only record reflecting treatment for 
eye disabilities is a June 1999 VA eye examination.  
Following examination and testing, the diagnoses were 
choroidal nevus of the left eye, constricted visual fields of 
both eyes, a chorioretinal scar of the right eye, and narrow 
angles of both eyes, not occluded at this time.  The veteran 
was thereafter scheduled to consult with a retinal specialize 
regarding the etiology of eye disabilities; however, 
thereafter, the veteran was did not report for an appointment 
and did not schedule a new appointment.  In February 2000, 
the veteran was informed that he could submit medical 
evidence on behalf of his claim, but he did not submit any 
further evidence.  

Even assuming the credibility of the recently submitted 
medical evidence, the Board finds that none of the evidence 
provides a basis reopening the claim for compensation 
benefits pursuant to 38 U.S.C. § 1151, as that evidence is 
not material to the veteran's claim.  Such evidence does not 
include any medical opinion as to the etiology of any current 
eye disability.  It merely shows that the veteran has eye 
disability in general.  There still is no medical opinion in 
any way relating any current eye disability to the relevant 
VA medical and surgical treatment (which ultimately resulted 
in below the knee the amputation of the left leg).  There is 
likewise no medical opinion relating any current eye 
disability to the  amputation of the left leg, itself.  Thus, 
while new in the sense that it was not previously before 
agency decision makers, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.

The Board also finds that the veteran's assertions provide no 
basis for a reopening of the claim.  Notwithstanding the 
sincerity of his belief that his current eye dissorder is 
related to the VA surgical and treatment leading up to the 
below the knee amputation of his left leg, or the amputation, 
itself, the fact remains that such belief is not supported by 
competent medical evidence.  The Board emphasizes that it is 
the province of health care professionals to enter 
conclusions that require medical opinions, such as the 
diagnosis and/or etiology of a disability.  Thus, laypersons 
without the appropriate medical training or expertise are not 
competent to render a probative opinion on the central issue 
in this case, which is whether a relationship exists between 
the veteran's surgery or any disability pursuant to which 
compensation benefits are being as a result of such service.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-5 (1992).  Where, as here, 
the dispositive issue turns on a medical matter, unsupported 
lay evidence, without more, even if new, cannot serve as a 
predicate upon which to reopen a previously denied claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In view of the foregoing, the Board must conclude that the 
evidence associated with the record since the Board's 
November 1996 decision, when viewed either alone or in the 
light of all of the evidence of record previously of record, 
does not medically establish a nexus between active service 
and the cause of the veteran's death, and, therefore, does 
not constitute new and material evidence sufficient to reopen 
the claim.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice of 
the existence of evidence which, if obtained, would provide a 
basis to reopen the claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69, 77-78 (1995).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, that decision remains final and the claim 
for service connection for the cause of the veteran's death 
is not reopened.  Also for that reason, the benefit-of-the-
doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).  The duty to inform the appellant of 
the elements necessary to complete her application to reopen 
her claim for service connection for the cause of the 
veteran's death is met.  See 38 U.S.C.A. § 5103; Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).

As a final matter, the Board notes that, PREJUDICE IN BOAD 
DENYING 



In this case, the Board has determined that the under the 
first step, the veteran's claim may not be reopened.  As 
such, the second two steps are not reached.  


II.  Heart Disorder

In this case, the veteran contends that the medical treatment 
by VA which ultimately resulted in below the knee the 
amputation of the left leg and the residuals thereof caused 
him to develop a heart disorder.  As noted, in an April 1999 
rating decision, entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 for left leg condition resulting in 
amputation below the knee was granted.  

In claims involving service connection (as opposed to claims 
involving 38 U.S.C.A. § 1151 which may grant compensation as 
if a disability is service-connected, but not actual service 
connection as noted below), VA regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

also provide for secondary service connection.  Specifically, 
service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury. .. " 38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection the degree of 
aggravation to a nonservice-connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  The Court held, in Allen, that when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.  

Further, pursuant to 38 C.F.R. § 3.310, "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected."  That 
regulation further provides that "[w]hen service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition."  

38 U.S.C.A. § 1151 provides that when a veteran is disabled 
or dies as the result of an injury or aggravation of an 
injury suffered as the result of VA hospitalization, medical 
or surgical treatment, vocational rehabilitation, or 
examination, "disability or death compensation under this 
chapter [chapter 11] and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded 
in the same manner as if such disability, aggravation, or 
death were service-connected."  38 U.S.C.A. § 1151 does not 
authorize an award of service connection for disabilities 
covered by that section, but authorizes payment of 
compensation "as if" such disabilities were service 
connected.  Although an injury compensated under 38 U.S.C.A. 
§ 1151 is not a "service-connected" injury within the 
literal meaning of 38 C.F.R. § 3.310, 38 U.S.C.A. § 1151 
requires VA to pay compensation for disabilities under that 
section in the same manner as if the disability were service-
connected.  Benefits payable for secondary conditions or 
proximate results under 38 C.F.R. § 3.310 are in the nature 
of "compensation" under chapter 11 of title 38, United 
States Code.  The regulation cites 38 U.S.C.A. §§ 1110 and 
1131, the provisions authorizing payment of compensation, as 
its statutory authority.  In Allen, the Court stated that 
38 C.F.R. § 3.310 "derives from § 1110."  Further, the 
Court indicated that the regulation in 38 C.F.R. § 3.310 
merely implements the requirements of 38 U.S.C. § 1110.  The 
Court stated that 38 U.S.C. § 1110 requires payment of 
compensation "[f]or disability resulting from personal 
injury suffered or disease contracted" in active service, 
and it construed the statutory term "disability" to 
encompass any impairment which results from the service-
incurred injury or disease regardless of whether such 
impairment may itself be classified as a separate disease 
entity or condition.  Allen, at 447-48.  The Allen decision 
thus suggests that the "secondary service connection" 
principle of 38 C.F.R. § 3.310 implements the provisions of 
38 U.S.C.A. § 1110 governing entitlement to disability 
compensation.  Inasmuch as compensation for proximate results 
and secondary conditions under 38 C.F.R. § 3.310 is a 
compensation benefit under chapter 11 of title 38, United 
States Code, such compensation is also available with respect 
to 38 U.S.C.A. § 1151 conditions in the same manner as it is 
available for service-connected conditions.  Accordingly

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well-grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  In 
the recent case of Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000), the Federal Circuit Court emphasized that the 
threshold for a well-grounded claim is very low.  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran may present his own assertion 
regarding the etiology of his claimed disability, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record supporting the 
assertion.  See Savage v. Gober, 10 Vet. App. 489 (1997); 
Heuer v. Brown, 7 Vet. App. at 387 (1995).  

Also, as noted, for a claim to be well-grounded under 38 
U.S.C.A. § 1151, for claims filed prior to October 1, 1996, 
the appellant must provide: (1) medical evidence of current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 31, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460 (1999).

In this case, the medical evidence definitively establishes 
that the veteran has a current heart disability, 
characterized as coronary artery disease and hypertension.  
The examiner who conducted a June 1999 VA examination stated 
that "although stress from the veteran's below-the-knee 
amputation may have been some factor in the control of his 
hypertension and frequency of chest pains, I believe it is 
more likely than not, that the below-the-knee amputation was 
not a causative factor for his development of hypertension.  
On the other hand, in my opinion, his amputation was not the 
major causative factor for the development of coronary artery 
disease, although it is at least as likely as not that the 
psychological factors related to having had this amputation 
was a contributing causative factor for his development of 
coronary artery disease."  In a December 1999 addendum to 
that examination report, the examiner stated that it was his 
opinion that the amputation was not the "MAJOR CAUSATIVE 
FACTOR for the development of coronary artery disease, 
although it is AS LEAST AS LIKELY AS NOT that the 
psychological factors related to having this amputation was a 
contributing causative factor for his development of coronary 
artery disease."  He further stated that he could not state 
"the degree of the causative factor."

Inasmuch as a VA examiner has indicated that there is some 
relationship between the veteran's current heart disorder(s) 
and his left leg condition, which due to VA medical 
treatment, resulted in amputation below the knee, the Board 
finds that the claim, particularly in light of Hensley, is 
well-grounded.  


ORDER

New and material evidence has not been received to reopen the 
claim for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for an eye disorder.

The issue of entitlement to compensation pursuant to 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.310 for a heart disorder is 
well-grounded.


REMAND

As set forth above, the issue of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310 for a 
heart disorder is well-grounded.  However, upon review of the 
medical evidence of record, in particular, the June 1999 VA 
examiner's opinion as well as his December 1999 addendum to 
that opinion, the Board finds that further clarification is 
necessary prior to appellate consideration.  

In the General Counsel Opinion cited above, VAOPGCPREC 08-97, 
it was held that disability compensation may be paid, 
pursuant to 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, for 
disability which is proximately due to or the result of a 
disability for which compensation is payable under 
38 U.S.C.A. § 1151.  

In the General Counsel Opinion cited above, VAOPGCPREC 08-97, 
it was held that disability compensation may be paid, 
pursuant to 38 U.S.C. § 1151 and 38 C.F.R. § 3.310, for 
disability which is proximately due to or the result of a 
disability for which compensation is payable under section 
1151.  According to the VA examiner, stress from the 
veteran's below-the-knee amputation may have been some factor 
in the control of his hypertension and frequency of chest 
pains, it was more likely than not, that the below-the-knee 
amputation was not a causative factor for his development of 
hypertension.  The examiner later indicated that there were 
some elevated blood pressure readings in the 1970's before 
the incident with the veteran's left leg occurred.  The 
examiner also indicated that the amputation was not the major 
causative factor for the development of coronary artery 
disease, although it is at least as likely as not that the 
psychological factors related to having had this amputation 
was a contributing causative factor for his development of 
coronary artery disease."  In the later addendum, the 
examiner stated that it was his opinion that the amputation 
was not the "MAJOR CAUSATIVE FACTOR for the development of 
coronary artery disease, although it is AS LEAST AS LIKELY AS 
NOT that the psychological factors related to having this 
amputation was a contributing causative factor for his 
development of coronary artery disease."  

The Board, at this point, in unable to apply the various 
opinions of the VA examiner to the applicable regulation as 
the examiner did not state that the veteran's heart 
disorder(s) is proximately due to or the result of a 
disability for which compensation is payable under 
38 U.S.C.A. § 1151, and within the evaluation of whether the 
veteran's heart disorder(s) is proximately due to or the 
result of a disability for which compensation is payable 
under 38 U.S.C.A. § 1151, if a disability for which 
compensation is payable under 38 U.S.C.A. § 1151 aggravated 
the veteran's heart disorder(s), and if so, the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board finds that this case should be returned, if 
possible, to the VA examiner who conducted the June 1999 VA 
heart examination and who completed the December 1999 
addendum, for the examiner to opine as to whether it is as 
likely as not that the veteran's heart disorder(s) is 
proximately due to or the result of a disability for which 
compensation is payable under 38 U.S.C.A. § 1151 (i.e., his 
below-the-knee amputation and residual psychological 
factors), and, if it is as likely as not that a disability 
for which compensation is payable under 38 U.S.C.A. § 1151 
aggravated the veteran's heart disorder(s), and if so, the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  

Additionally, since this issue is being remanded, the Board 
notes that the veteran receives regular treatment at the VA 
outpatient clinic in Columbus Ohio and at the Chillicothe 
VAMC.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

The RO should obtain and associate with 
the claims file copies of all clinical 
records, which are not already in the 
claims file, of the veteran's treatment 
at the VA outpatient clinic in Columbus 
Ohio and at the Chillicothe VAMC 
pertaining to cardiovascular treatment.  

This case should be returned, if 
possible, to the VA examiner who 
conducted the June 1999 VA heart 
examination and who completed the 
December 1999 addendum.  If that is not 
possible, it should be given to a VA 
heart examiner.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
review by him/her of the record.  After 
reviewing the record, the examiner should 
opine as to whether it is as likely as 
not that the veteran's heart disorder(s) 
is proximately due to or the result of a 
disability for which compensation is 
payable under 38 U.S.C.A. § 1151 (i.e., 
his below-the-knee amputation and 
residual psychological factors), and, if 
it is as likely as not that a disability 
for which compensation is payable under 
38 U.S.C.A. § 1151 aggravated the 
veteran's heart disorder(s), and if so, 
the degree of disability (but only that 
degree) over and above the degree of 
disability existing prior to the 
aggravation.  

The RO should readjudicate the veteran's 
claim for entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.310 for a heart disorder.  
If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals

 

